Ladd, J.
It is well settled that, in an action against several persons as partners, the declarations of one of them, who admits himself to be a partner, are not admissible to prove that another is a member of the firm. Grafton Bank v. Moore, 13 N. H. 99, and numerous cases referred to and discussed in the opinion of the court; Dutton v. Woodman, 9 Cush. 255; Allcott v. Strong, 9 Cush. 323; 1 Greenl. Ev., sec. 177, and cases in note.
This rule would clearly apply with equal force whether the declarations were verbal or written.
*145We are thus brought at once to the conclusion that the receipt admitted in this case, if it were to be regarded simply as the act of Dennison, in which Gallivan did not participate, and of which he had no knowledge, was not admissible to show that Gallivan was a partner.
But there was evidence tending to prove that Gallivan had acted as a partner up to the time the receipt was given. He was present, and must have known the fact that the receipt was given upon the payment of money on a contract which he and Dennison had entered into as partners. We think that here was clearly evidence upon which the plaintiff might ask the jury to find that Gallivan was aware of the nature of the whole transaction, and had knowledge that his name was signed to the receipt, although he could not read or write. If it was true that Gallivan had acted as partner up to that time (and the jury certainly might have so found), it would be an almost unavoidable inference that he must have understood that his name would be and was signed to the receipt.
We therefore think the receipt was properly admitted, on the ground that there was evidence proper for the jury to consider, tending to show that Gallivan knew his name was signed to it, and assented to the transaction as a partnership transaction.
But it is said by the defendant’s counsel that the jury were not instructed that they could consider the question of Gallivan’s knowledge, and the case does not show that they were so instructed. Indeed, no part of the charge to the jury is given, and it does not appear that any specific instructions were requested and refused. If the defendant had requested the court to charge the jury, with respect to the application, and effect of the evidence, that they could only consider the receipt against Gallivan in case they found he knew his name was signed to it, and such instruction had been refused, a very different question would be "presented for our consideration.
In Moore v. Ross, 11 N. H. 557, the court say, — “ If a party desire an instruction of the court upon any particular point, or that the court should give certain views of the law to the jury, and the júdge omit so to instruct the jury, the proper course is for the party to move the court to instruct; and if the court decline, he may then make the exception.” See, also, Wright v. Boynton, 37 N. H. 9; Moses v. Railroad, 32 N. H. 535.
As the case stands, the only question before us is, whether, in any legal view of the evidence, the receipt was admissible; and, as already intimated, we think it was.
The exceptions must therefore be overruled, and

Judgment on the verdicL